Title: To Thomas Jefferson from Charles Gottfried Paleske, 9 August 1792
From: Paleske, Charles Gottfried
To: Jefferson, Thomas


Philadelphia, 9 Aug. 1792. Having transmitted to the King of Prussia a copy of his exequatur from the President, he is commanded by the King to request that he be acknowledged and granted “the privileges and immunities, due to a consul general of the most favoured nation” in conformity with the treaty of commerce between the United States and Prussia. He also requests the United States to appoint as quickly as possible commissioners to conclude a convention regulating the functions of consular officials in the two nations.
